DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               LINDA ZACKON,
                                  Appellant,

                                      v.

                    SPACE COAST CREDIT UNION,
                             Appellee.

                                No. 4D21-185

                               [April 22, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos.
502017CC009595XXXXSB and 502019AP000136CAXXMB.

  Brian J. Holland of Law Office of Brian Holland, P.A., Fort Lauderdale,
Edwynne P. Murphy of McKenna, McCausland & Murphy, P.A., Ft.
Lauderdale, and Evan C. Murphy of Murphy Advocates, St. Louis, MO, for
appellant.

  Daniel S. Weinger, Daniel J. Santaniello and Matthew G. Krause of
Luks, Santaniello, Petrillo & Cohen, Fort Lauderdale, and Moises T.
Grayson of Blaxberg, Grayson, Kukoff & Forteza, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

FORST, KUNTZ and ARTAU, JJ., concur.

                           *          *           *

    Not final until disposition of timely filed motion for rehearing.